Case 1:11-cv-00691-LAK-RWL Document 2092-7 Filed 10/02/18 Page 1 of 4




             EXHIBIT 4-C
              Case 1:11-cv-00691-LAK-RWL Document 2092-7 Filed 10/02/18 Page 2 of 4
Chevron Corporation v. Steven Donziger, et al.

    Analysis of Chase Bank Accounts - Transfers Between Accounts                                                                   Exhibit 4-C
    Time Period: January 2010 through January 2013                                                                       See Summary on page 3.

                     SRD Personal SRD Personal       SRD Personal   Law Firm         Ecuador Case     DeLeon IOLA     IOLA Trust
     #     Date      Checking Acct Savings Acct      Savings Acct    Account           Account        Trust Account    Account 2       Total
                        **5365       **5678            **9890        **0218             **2758           **9822         **0989
     1    1/22/10                      (10,000.00)                     10,000.00                                                   $           -
     2     2/4/10                      (10,000.00)                     10,000.00                                                               -
     3    2/17/10                                                    (150,000.00)       150,000.00                                             -
     4    2/17/10        30,000.00     (30,000.00)                                                                                             -
     5    2/17/10                      (10,000.00)                     10,000.00                                                               -
     6    2/18/10          300.00         (300.00)                                                                                             -
     7    2/22/10          300.00         (300.00)                                                                                             -
     8    2/26/10          300.00         (300.00)                                                                                             -
     9     3/1/10           50.00          (50.00)                                                                                             -
    10     3/2/10          300.00         (300.00)                                                                                             -
    11     3/5/10         6,400.00      (6,400.00)                                                                                             -
    12    3/10/10        20,000.00     (20,000.00)                                                                                             -
    13    3/12/10                                                    (500,000.00)       500,000.00                                             -
    14    3/16/10                                                      10,000.00        (10,000.00)                                            -
    15    3/25/10                     306,166.79                                       (306,166.79)                                            -
    16    3/25/10                                                      10,000.00        (10,000.00)                                            -
    17    4/20/10        52,500.00                                                      (52,500.00)                                            -
    18    4/20/10                                                       5,000.00         (5,000.00)                                            -
    19    6/14/10        25,000.00     (25,000.00)                                                                                             -
    20    6/28/10        20,000.00     (20,000.00)                                                                                             -
    21    6/28/10        20,000.00     (20,000.00)                                                                                             -
    22     8/5/10        30,000.00                                    (30,000.00)                                                              -
    23    8/12/10                      (15,000.00)                                       15,000.00                                             -
    24    8/17/10        11,450.00     (11,450.00)                                                                                             -
    25    8/18/10           50.00          (50.00)                                                                                             -
    26    8/18/10                                                   (1,250,000.00)    1,250,000.00                                             -
    27    8/19/10          200.00         (200.00)                                                                                             -
    28    8/20/10          100.00         (100.00)                                                                                             -
    29    8/23/10          850.00         (850.00)                                                                                             -
    30    8/26/10           50.00          (50.00)                                                                                             -
    31    8/30/10                     464,736.50                                       (464,736.50)                                            -
    32    8/30/10        30,000.00     (30,000.00)                                                                                             -
    33    9/24/10                     160,000.00                                       (160,000.00)                                            -
    34    12/29/10                      (2,878.01)                                        2,878.01                                             -
    35    12/31/10         400.00         (400.00)                                                                                             -
    36     1/3/11                                                       (3,000.00)        3,000.00                                             -
    37     1/3/11        50,000.00                                    (50,000.00)                                                              -
    38    1/11/11                                                     (75,000.00)        75,000.00                                             -
    39     2/7/11                                                     (50,000.00)        50,000.00                                             -
    40     2/7/11          900.00         (900.00)                                                                                             -
    41    2/11/11        20,000.00                                    (20,000.00)                                                              -
    42    2/23/11                     (100,000.00)                                      100,000.00                                             -
    43    2/23/11                                                    (150,000.00)       150,000.00                                             -
    44    2/23/11        20,000.00                                    (20,000.00)                                                              -
    45    2/28/11                                                     (75,000.00)        75,000.00                                             -
    46    3/14/11          900.00         (900.00)                                                                                             -
    47    3/15/11        40,000.00                                    (40,000.00)                                                              -
    48    3/17/11       (30,000.00)                                                      30,000.00                                             -
    49    4/20/11                      (10,000.00)                                       10,000.00                                             -
    50    4/20/11        45,000.00     (45,000.00)                                                                                             -
    51     5/6/11        10,000.00     (10,000.00)                                                                                             -
    52     6/9/11         3,850.00      (3,850.00)                                                                                             -


                                                                                                                                        Page 1 of 3
              Case 1:11-cv-00691-LAK-RWL Document 2092-7 Filed 10/02/18 Page 3 of 4
Chevron Corporation v. Steven Donziger, et al.

    Analysis of Chase Bank Accounts - Transfers Between Accounts                                                                      Exhibit 4-C
    Time Period: January 2010 through January 2013                                                                       See Summary on page 3.

                     SRD Personal SRD Personal      SRD Personal   Law Firm        Ecuador Case     DeLeon IOLA       IOLA Trust
     #     Date      Checking Acct Savings Acct     Savings Acct    Account          Account        Trust Account      Account 2         Total
                        **5365       **5678           **9890        **0218            **2758           **9822           **0989
    53    6/14/11         1,400.00     (1,400.00)                                                                                                -
    54    6/20/11            50.00        (50.00)                                                                                                -
    55    6/21/11        50,000.00                                   (50,000.00)                                                                 -
    56    6/21/11                     265,000.00                    (265,000.00)                                                                 -
    57    7/29/11        20,000.00    (20,000.00)                                                                                                -
    58     8/3/11        40,000.00    (40,000.00)                                                                                                -
    59     9/6/11        25,000.00                                   (25,000.00)                                                                 -
    60    9/26/11          250.00        (250.00)                                                                                                -
    61    9/27/11          300.00        (300.00)                                                                                                -
    62    9/30/11        50,000.00                                   (50,000.00)                                                                 -
    63    11/4/11        42,650.00    (42,650.00)                                                                                                -
    64    11/7/11        10,000.00                                   (10,000.00)                                                                 -
    65    11/16/11       10,000.00                                   (10,000.00)                                                                 -
    66    11/18/11                    200,000.00                    (200,000.00)                                                                 -
    67    12/5/11        50,000.00                                   (50,000.00)                                                                 -
    68    1/20/12        30,850.00    (30,850.00)                                                                                                -
    69    1/26/12         6,550.00     (6,550.00)                                                                                                -
    70    1/30/12          750.00        (750.00)                                                                                                -
    71     2/3/12            50.00        (50.00)                                                                                                -
    72    2/13/12         6,450.00     (6,450.00)                                                                                                -
    73    2/16/12          300.00        (300.00)                                                                                                -
    74    2/17/12         1,250.00     (1,250.00)                                                                                                -
    75    2/21/12        47,450.00    (47,450.00)                                                                                                -
    76    2/23/12            50.00        (50.00)                                                                                                -
    77    2/27/12          300.00        (300.00)                                                                                                -
    78     3/5/12          300.00        (300.00)                                                                                                -
    79     3/7/12          250.00        (250.00)                                                                                                -
    80     3/8/12         6,550.00     (6,550.00)                                                                                                -
    81    3/12/12            50.00        (50.00)                                                                                                -
    82    3/14/12          200.00        (200.00)                                                                                                -
    83    3/19/12          550.00        (550.00)                                                                                                -
    84    3/20/12        15,000.00    (15,000.00)                                                                                                -
    85    3/20/12        50,000.00                                   (50,000.00)                                                                 -
    86    3/20/12                     300,000.00                    (300,000.00)                                                                 -
    87     4/6/12         4,750.00     (4,750.00)                                                                                                -
    88     4/9/12        20,400.00    (20,400.00)                                                                                                -
    89    4/10/12          200.00        (200.00)                                                                                                -
    90    4/11/12          350.00        (350.00)                                                                                                -
    91    4/12/12          450.00        (450.00)                                                                                                -
    92    4/16/12        20,000.00                                   (20,000.00)                                                                 -
    93    4/24/12       128,650.00   (128,650.00)                                                                                                -
    94    4/25/12            50.00        (50.00)                                                                                                -
    95    4/26/12        60,000.00                                   (60,000.00)                                                                 -
    96    4/30/12         6,000.00     (6,000.00)                                                                                                -
    97     5/1/12         2,000.00     (2,000.00)                                                                                                -
    98     5/4/12          144.92                                                        (144.92)                                                -
    99     5/4/12        33,408.48                                                                      (33,408.48)                              -
    100    5/4/12        63,946.17                                                                                      (63,946.17)              -
    101   6/18/12         9,700.00     (9,700.00)                                                                                                -
    102   6/20/12          300.00        (300.00)                                                                                                -
    103   6/21/12          100.00        (100.00)                                                                                                -
    104   6/27/12          200.00        (200.00)                                                                                                -


                                                                                                                                          Page 2 of 3
                   Case 1:11-cv-00691-LAK-RWL Document 2092-7 Filed 10/02/18 Page 4 of 4
Chevron Corporation v. Steven Donziger, et al.

    Analysis of Chase Bank Accounts - Transfers Between Accounts                                                                                     Exhibit 4-C
    Time Period: January 2010 through January 2013                                                                                       See Summary on page 3.

                         SRD Personal SRD Personal        SRD Personal         Law Firm         Ecuador Case       DeLeon IOLA       IOLA Trust
     #          Date     Checking Acct Savings Acct       Savings Acct          Account           Account          Trust Account      Account 2         Total
                            **5365       **5678             **9890              **0218             **2758             **9822           **0989
    105      6/29/12          5,250.00       (5,250.00)                                                                                                          -
    106         7/2/12         150.00          (150.00)                                                                                                          -
    107         7/6/12         200.00          (200.00)                                                                                                          -
    108      7/11/12             50.00          (50.00)                                                                                                          -
    109      7/13/12          7,250.00       (7,250.00)                                                                                                          -
    110      7/16/12           100.00          (100.00)                                                                                                          -
    111      7/17/12             50.00          (50.00)                                                                                                          -
    112      7/19/12         36,100.00      (36,100.00)                                                                                                          -
    113      7/31/12         40,000.00      (40,000.00)                                                                                                          -
    114         9/4/12       46,995.14      (46,995.14)                                                                                                          -
    115         9/5/12                                       400,000.00         (400,000.00)                                                                     -
    116      10/9/12         20,000.00                       (20,000.00)                                                                                         -
    117     10/24/12          2,700.00                        (2,700.00)                                                                                         -
    118     10/26/12           350.00                             (350.00)                                                                                       -
    119     10/29/12          6,600.00                        (6,600.00)                                                                                         -
    120     10/31/12           250.00                             (250.00)                                                                                       -
    121      11/2/12         12,650.00                       (12,650.00)                                                                                         -
    122      11/9/12             50.00                             (50.00)                                                                                       -
    123     11/13/12           350.00                             (350.00)                                                                                       -
    124     11/14/12           300.00                             (300.00)                                                                                       -
    125     11/19/12           350.00                             (350.00)                                                                                       -
    126     11/20/12           300.00                             (300.00)                                                                                       -
     Total Chase Only     $1,406,144.71    $780,780.14       $356,100.00      ($3,848,000.00)     $1,402,329.80       ($33,408.48)    ($63,946.17)              $0.00

   Chase Accounts were closed in December 2012 and January 2013; all closing balance amounts were transferred to TD account **2265 Personal Checking.
   127    12/3/12           (1,577.54)                     (176,318.59)       (241,131.58)                                                            (419,027.71)
    128         1/7/13                                                            (24,970.00)                                                            (24,970.00)
    Total Chase & TD        ($1,577.54)          $0.00     ($176,318.59)       ($266,101.58)              $0.00             $0.00           $0.00     ($443,997.71)


                         SRD Personal SRD Personal        SRD Personal         Law Firm         Ecuador Case       DeLeon IOLA       IOLA Trust
                         Checking Acct Savings Acct       Savings Acct          Account           Account          Trust Account      Account 2      All Accounts
                            **5365       **5678             **9890              **0218             **2758             **9822           **0989
          Total In        $1,436,144.71   $1,695,903.29      $400,000.00          $55,000.00      $2,410,878.01             $0.00           $0.00     $5,997,926.01
          Total Out        ($30,000.00)   ($915,123.15)     ($43,900.00)     ($3,903,000.00)     ($1,008,548.21)      ($33,408.48)    ($63,946.17)   ($5,997,926.01)
          Net             $1,406,144.71    $780,780.14       $356,100.00      ($3,848,000.00)     $1,402,329.80       ($33,408.48)    ($63,946.17)              $0.00



                                          SUMMARY                                         Transfers Between Accts
                                               Chase Accounts                      In                 Out              Net
                                            Law Firm and IOLA Accounts        $2,465,878.01      ($5,008,902.86) $ (2,543,024.85)
                                               Personal Savings Accounts      $2,095,903.29        ($959,023.15)    1,136,880.14
                                              Personal Checking Accounts      $1,436,144.71         ($30,000.00)    1,406,144.71
                                                          TOTAL              $ 5,997,926.01     $ (5,997,926.01) $            -


                                            Chase and TD Accounts                  In                 Out              Net
                                            Law Firm and IOLA Accounts        $2,465,878.01      ($5,275,004.44) $ (2,809,126.43)
                                               Personal Savings Accounts      $2,095,903.29      ($1,135,341.74)      960,561.55
                                              Personal Checking Accounts      $1,880,142.42         ($31,577.54)    1,848,564.88
                                                          TOTAL              $ 6,441,923.72     $ (6,441,923.72) $            -




                                                                                                                                                          Page 3 of 3
